Citation Nr: 1749650	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-29 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to a rating in excess of 10 percent for a cervical spine disorder.

3.  Entitlement to a rating in excess of 10 percent for cervical radiculopathy of the left upper extremity.

3.  Entitlement to service connection for migraine headaches, to include as due to service-connected disabilities.

4.  Entitlement to service connection for a heart disability, to include heart palpitations.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 1992 and from October 1993 to July 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal now resides with the RO in Atlanta, Georgia.

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran requested a videoconference hearing before a member of the Board, but she later withdrew her request in multiple statements, including in May 2016.  As such, the request for the hearing is considered withdrawn.  38 C.F.R. § 20.702(e) (2016).

This appeal is comprised of paper files, documents contained in the Virtual VA paperless claims processing system, and documents contained in the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  During the appeal period, the Veteran's diastolic pressure was not predominantly 110 or more and her systolic pressure was not predominantly 200 or more.

2.  During the appeal period, the Veteran exhibited forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees.  

3.  The Veteran has cervical radiculopathy of the right upper extremity.

4.  The Veteran's cervical radiculopathy of the bilateral upper extremities have been characterized by mild symptoms.

5.  The Veteran's migraine headaches are related to service.

6.  At no time during the pendency of the claim has the Veteran had a diagnosis of a heart disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2016).

2.  Prior to March 3, 2016, the criteria for a rating in excess of 10 percent for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5242 (2016).

3.  From March 3, 2016, onwards, the criteria for a 20 percent rating, but no more, for a cervical spine disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5242 (2016).

4.  The criteria for a rating in excess of 10 percent for cervical radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8515 (2016).

5.  The criteria for a separate 10 percent rating, but no more, for cervical radiculopathy of the right upper extremity from August 29, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8515 (2016).

6.  The criteria for service connection for migraine headaches, to include as due to service-connected disabilities, have been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  The criteria for service connection for a heart disability, to include heart palpitations, have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file.  

The Board notes that the Court has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this instance, the Veteran's March 2017 VA examination was adequate under the Correia criteria.  Even though some of her examinations before that date may not have fully addressed the Correia factors, the Board cannot retest the Veteran many years after an examination has been conducted.  As a current medical opinion estimating her past range of motion measurements would be mere speculation, the Board finds that the previous examinations can still be utilized for rating purposes.  Therefore, the VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension

The Veteran is seeking a compensable rating for hypertension.  She is currently rated under 38 C.F.R. § 4.104, DC 7101 (addressing hypertension).  Under DC 7101:
* A 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 
* A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. 
* A 40 percent rating is warranted for diastolic pressure predominantly 120 or more. 
* A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.
38 C.F.R. § 4.104, DC 7101.

Based on the evidence of record, the Board determines that a 10 percent rating is warranted for the period on appeal.  Indeed, while her blood pressure readings have not necessarily indicated a history of a diastolic pressure of predominantly 100 mm Hg or more, she does take lisinopril to control her blood pressure.  Given that this drug, if effective, controls her hypertension, it follows that her readings would be much higher if she was not taking her medication.  Therefore, when resolving all doubt in the Veteran's favor, a 10 percent rating is warranted on this basis.  

However, a rating in excess of 10 percent is not warranted for the Veteran's hypertension.  At the Veteran's medical board examination in June 2010, she exhibited blood pressure of 118/80.  During her April 2012 VA examination, she exhibited blood pressure of 133/82, 133/76, and 133/77.  In May 2015, she demonstrated blood pressure of 124/76.  During her March 2016 VA examination, the examiner recorded the Veteran's blood pressure at 136/86, 134/86, and 120/80.  The Veteran's average blood pressure was 130/84.  Finally, during a March 2017 VA examination, the Veteran's blood pressure readings were 138/94, 134/93, and 130/83.  

Throughout all of these readings, the Veteran never demonstrated diastolic blood pressure of 110 or more or a systolic blood pressure of 200 or more.  Importantly, even if she had exhibited those readings on occasion, such a finding would not alter the Board's conclusion that the Veteran has not demonstrated a predominant diastolic blood pressure of 110 or more or systolic pressure of 200 or more.  Therefore, as the Veteran did not exhibit the requirements for a 20 percent rating, a rating in excess of 10 percent is not warranted. 

Cervical Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016).

The Veteran currently receives a 10 percent rating for her cervical spine disorder under 38 C.F.R. § 4.71a, DC 5242.  Under DC 5242,
* A 20 percent rating is warranted when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
* A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or favorable ankyloses of the entire cervical spine.
38 C.F.R. § 4.71a, DC 5242.

As an initial matter, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for her cervical spine disorder prior to March 3, 2016.  Specifically, during her April 2012 VA examination, she reported severe pain in her head and neck.  She described the impact of her condition as severe and stated that she received relief when she took medications and went to sleep.  During her April 2012 VA examination, her forward flexion was 45 degrees or greater, her extension was 40 degrees when pain was considered, her right lateral flexion was 40 degrees, her left lateral flexion was 35 degrees, her right lateral rotation was 70 degrees, and her left lateral rotation was 30 degrees.  Such measurements are far from what is required for a 20 percent rating.  As the examiner already took into account the Veteran's painful motion when measuring her range of motion, the Board finds that a rating in excess of 10 percent is not warranted during this period.

Next, the Board finds that the Veteran is entitled to a 20 percent rating from March 3, 2016, the date of her VA cervical spine examination.  During her examination, she reported that her condition had worsened.  She now suffered from severe neck and back pain radiating up and down her neck, head, and back.  Additionally, she suffered from tingling in the fingers of both hands.  She did not report flare-ups.  After taking into account the most favorable measurements to the Veteran from testing, the Board finds that she exhibited forward flexion of 20 degrees, extension of 15 degrees, right lateral flexion of 40 degrees, left lateral flexion of 30 degrees, right lateral rotation of 50 degrees, and left lateral rotation of 25 degrees.  Ankylosis and IVDS were not noted.

The Veteran underwent another VA examination in March 2017, which was mostly consistent with her previous VA examination.  She reported that the course of her condition was worse with severe, sharp neck pain that radiated to her shoulders bilaterally.  She also suffered from bilateral pain and tingling in her fingers.  She suffered from flare-ups that would leave her bedridden.  After taking into account the most favorable measurements to the Veteran from testing, the Board finds that she exhibited forward flexion of 20 degrees, extension of 15 degrees, right lateral flexion of 20 degrees, left lateral flexion of 20 degrees, right lateral rotation of 40 degrees, and left lateral rotation of 25 degrees.  The examiner did not note ankylosis.  

The measurements from the March 2016 and March 2017 VA examinations demonstrate a clear worsening in her condition since her April 2012 VA examination.  As the Veteran exhibited flexion of the cervical spine between 15 and 30 degrees, the Board finds that she is entitled to a 20 percent rating.  However, as she did not demonstrate forward flexion of the cervical spine 15 degrees or less or favorable ankyloses of the entire cervical spine, the Board finds that a rating in excess of 20 percent is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this case, while the Veteran complains of severe pain, the additional functional loss caused by the pain is taken into account for her range of motion measurements and severity of radicular symptoms.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).

In making this determination, the Board acknowledges that the Veteran has also exhibited intervertebral disc syndrome (IVDS).  However, as she is already service connection for degenerative joint disease of the lumbar spine with IVDS, the Board cannot consider IVDS when determining the Veteran's cervical spine rating.  A separate rating considering IVDS would constitute the "pyramiding" of ratings for the same underlying disorder, which is prohibited under VA law.  See 38 C.F.R. § 4.14 (2016); Cf. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

Cervical Spine Disorder:
Neurological Abnormalities

When evaluating the extent of a veteran's spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a), Note 1.

In this instance, the RO assigned a 10 percent rating for radiculopathy of the left upper extremity, under 38 C.F.R. §§ 4.124a, DC 8515 (addressing paralysis of the median nerve).  The Board agrees that this is the most appropriate diagnostic code.  Under this diagnostic code, the ratings are as follows:
* A 10 percent rating is appropriate when there is incomplete paralysis of the sciatic nerve which is "mild" in nature;
* A 30 percent rating is appropriate for the major extremity and a 20 percent rating is appropriate for the minor extremity when there is incomplete paralysis of the sciatic nerve which is "moderate" in nature.
38 C.F.R. §§ 4.124a, DC 8515.

Initially, the Board finds that the Veteran is entitled to service connection for radiculopathy of her right upper extremity as secondary to her cervical spine disorder from August 29, 2014.  On this date, the Veteran asserted that she suffered from cervical radiculopathy secondary to her service-connected cervical and lumbar spine conditions.  The Veteran's assertion was confirmed during her March 2016 VA examination.  The examiner diagnosed the Veteran with paresthesias and/or dysesthesias bilaterally.  

As the Veteran's bilateral upper extremity radiculopathy share the same symptomatology, the Board will address the two extremities together.  The Board finds that the Veteran is entitled to a rating of 10 percent, but no more, for radiculopathy in each upper extremity.  The Board notes that during the March 2016 VA examination, the examiner determined that the Veteran exhibited mild paresthesias and/or dysesthesias.  The Board finds that her condition can be considered 'mild" as the VA examination revealed normal reflexes along with a normal sensory examination during dermatome testing.  The Veteran's March 2017 VA examination revealed similar results.  During that examination, the examiner determined that the Veteran exhibited mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  She again exhibited normal reflexes and the sensory examination with the exception of decreased sensation to light touch in her hand/fingers.  

Therefore, the evidence provided leads the Board to assign a 10 percent rating bilaterally.  The Board notes that although the Veteran already had a 10 percent rating for left upper extremity radiculopathy, the Veteran's 10 percent rating for right upper extremity radiculopathy will be her initially assigned rating.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that her disabilities are worse than the ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Neither the Veteran nor their representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 C.F.R. § 3.304 (2016).  

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

For preexisting injury or diseases noted on examination into active service, the claimant has the burden of showing, to an equipoise evidentiary standard, that the condition increased in severity during his active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (explaining "[u]nder section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.").  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
Therefore, the Veteran has the burden of showing that their condition increased in severity during service.

Migraine Headaches

The Veteran is seeking entitlement to service connection for migraine headaches.  The Board finds that service connection is warranted.  

A reported history of migraine headaches was noted by a physician upon the Veteran's entry into service in July 1984.  In general, lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  In this instance, as the physician only recorded the Veteran's statements and no other supporting medical evidence exists to establish the presence of a preexisting condition, the Veteran is entitled to the presumption of soundness with regard to her migraine headaches.  

During her first period of service from October 1984 to September 1992, there are few, if any, mentions of migraine headaches in the service treatment records.  In her second period of service, the Veteran reported migraine headaches on multiple occasions.  By October 2005, she was reporting daily headaches.  In August 2006, she went to the emergency room for severe headaches.  After a neck injury, she complained on multiple occasions of headaches caused by neck pain.  In March 2010, her migraine headaches were severe enough to result in an aura.  Additionally, an April 2012 VA examination conducted less than a year after separation from service indicated that the Veteran continued to suffer from migraine headaches with prostrating attacks more frequently than once per month.

As a result of the Veteran's presumption of soundness and the overwhelming evidence demonstrating that she suffered from a migraine headache disability during service, the Board finds that service connection is warranted for migraine headaches.

Heart Disability

The Veteran is seeking service connection for a heart disorder manifested by heart palpitations.  Based on the evidence as detailed below, the Veteran's claim is denied.

Initially, the Board notes that a threshold requirement in all service connection claims is that there is a current disability.  The Board finds that the record does not show that the Veteran has a current disability with regards to her claim.  The medical evidence shows that in August 1997, an ECG revealed a normal sinus rhythm with sinus arrhythmia, but was otherwise normal.  In September 2009, as a result of the Veteran's complaint about heart palpitations, a physician noted premature atrial contractions and premature ventricular contractions.  However, testing performed by the physician noted no heart disease.  In April 2012, the Veteran underwent a VA examination for a heart disability.  The examiner found essentially normal cardiac function with insignificant changes.  The examiner noted no myocardial infarction, congestive heart failure, arrhythmia, heart valve condition, infectious heart condition, or pericardial adhesion.  

Based on the foregoing evidence, the Board must deny the Veteran's claim for service connection for a heart disability.  Even if the Board accepted the Veteran's statements asserting a link between her disability and military service, the evidence still does not demonstrate the first element required for service connection-a current disability.  See 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  


ORDER

A 10 percent rating, but no more, for hypertension, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to March 3, 2016, a rating in excess of 10 percent for a cervical spine disorder is denied.

From March 3, 2016, onwards, a 20 percent rating, but no more, for a cervical spine disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for cervical radiculopathy of the left upper extremity is denied.

A separate 10 percent rating, but no more, for cervical radiculopathy of the right upper extremity from August 29, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for migraine headaches, to include as due to service-connected disabilities, is granted.

Service connection for a heart disability, to include heart palpitations, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


